DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2020, 23 June 2021, and 5 January 2022 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13-20, and 24-26 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goeringer et al., USPN 2017/0337534.
With regard to claim 1, Goeringer discloses a programmable data storage device including a non-volatile memory (0044, 0051), a storage controller (0042), a network interface (0044), and a processing unit (0049, 0051) configured to 10implement a blockchain algorithm (0202), and store data associated with a blockchain corresponding to the blockchain algorithm in the non-volatile memory via the storage controller (0071, 0077), and a processor having memory coupled thereto, the memory having instructions stored thereon that cause the processor to (0071, 0091), 15send and receive data associated with the blockchain via the network interface (0078, relay the blockchain 0091, 0175)), and control the processing unit to execute the blockchain algorithm on the data associated with the blockchain (0161, 0202), the non-volatile memory, the storage controller, the network interface, and the 20processing unit being integrated into a single device (0078, 0206).
With regard to claim 2, Goeringer discloses the device of claim 1, as outlined above, and further discloses the non-volatile memory, the storage controller, the network interface, and the processing unit are housed 5within a single circuit board. (0042, 0206).
With regard to claim 3, Goeringer discloses the device of claim 1, as outlined above, and further discloses the non-volatile memory, the storage controller, the network interface, and the processing unit are housed 5within a single enclosure (0042, 0206).
With regard to claim 4, Goeringer discloses the device of claim 1, as outlined above, and further discloses the storage controller implements a key-value store (0071), and wherein the storage controller stores the data associated with the blockchain as a 10value of the key-value store in association with a hash value of the data associated with the blockchain as a key (0077).
With regard to claim 5, Goeringer discloses the device of claim 1, as outlined above, and further discloses the storage controller stores a first type of data and a second type of data in the non-volatile memory, 15wherein the first type of data is blockchain data and the second type of data is different from the first type of data (0052).
With regard to claim 6, Goeringer discloses the device of claim 1, as outlined above, and further discloses the memory has instructions stored thereon that cause the processor to operate the programmable data 20storage device as a blockchain node of a blockchain network (0161).
With regard to claims 7 and 8, Goeringer discloses the device of claim 1, as outlined above, and further discloses the storage controller stores data in the non-volatile memory in accordance with a first size (bytes, 0158), wherein the data associated with the blockchain has a second size, and 25wherein the second size is a multiple of the first size (bytes, 0158).
With regard to claim 13, Goeringer discloses the device of claim 1, as outlined above, and further discloses the processing unit implements a blockchain algorithm using the cryptographic accelerator (0166).
With regard to claims 14-20 and 24-26,  Goeringer discloses the device of claim 1, as outlined above, and further discloses multiple blockchain processors (Fig. 3), and multiple memories creating a blockchain forest (0006, 0053, 0061). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 22, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer in view of Rogers et al., USPN 2009/0287874.
With regard to claims 9 and 27, Goeringer discloses the device of claim 1, as outlined above, but does not disclose the memory as NAND. Rogers discloses a blockchain storage device (0030) similar to that of Goeringer, and further discloses the non-volatile memory includes NAND flash (0023). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the NAND storage of Rogers in the device of Goeringer for the motivation of allowing larger block sizes.
With regard to claims 10-12 and 22, Goeringer discloses the device of claim 1, as outlined above, and further discloses the memory further has instructions stored thereon that cause the processor to load multiple blockchain algorithms (0108, 0006), but does not disclose a configuration file. The examiner takes official notice that it is well known in the art to configure devices with configuration files, and further that it is well known to receive files over the internet and store them. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to configure the device of Goeringer with a stored received configuration file for the motivation of improving configuration control.
With regard to claim 23, Goeringer discloses the device of claim 1, as outlined above, and further discloses monitoring and reconfiguring transactions (0151) and tracking and implementing a unified algorithm (0108). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the monitoring of Goeringer to monitor and reconfiguring the network for the motivation of improving overall operation.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Goeringer in view of Bache et al., USPN 9,934,138.
With regard to claim 21, Goeringer discloses the device of claim 15, as outlined above, but does not disclose dividing a blockchain task. Bache discloses a blockchain storage device (abstract) similar to that of Goeringer, and further discloses dividing a blockchain task (column 2 line 66-column 3 line 18). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the task division of Bache in the device of Goeringer for the motivation of increasing speed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,880,071. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.
References Cited
Smith et al., USPN 10/185/550, discloses a method of configuring blockchain generators (abstract), but was not seen as the best art to use towards a rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434